Citation Nr: 1104870	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to 
October 1987.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In October 2010, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.


FINDING OF FACT

The competent medical evidence of record, both for and against a 
finding that the Veteran suffers from degenerative joint disease 
L4/L5 and L5/S1 with osteoarthritis related to his military 
service, is in a state of equipoise.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, degenerative joint 
disease L4/L5 and L5/S1 with osteoarthritis was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Continuity 
of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology." 
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran clearly has a current lumbar spine 
disability.  Dr. Finley stated that x-ray examination showed 
degenerative joint disease of L4/L5 and L5/S1 with 
osteoarthritis.  Dr. Ratliff noted that x-rays revealed L5/S1 
spondylothesis and decreased disc space at L5/S1.  Dr. White 
diagnosed the Veteran with lumbar spondylosis and radiculopathy.  
In May 2008, VA treating physician sent the Veteran a letter 
indicating that x-rays of his low back showed degenerative disk 
disease and arthritis.  The August 2008 VA examiner diagnosed 
degenerative disc disease.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between any 
current lumbar spine disability and military service.

The Veteran's service treatment records indicate that he 
presented on April 27, 1987, with complaint, "My lower back 
hurts me."  It was noted that the Veteran complained of pain to 
lower lumbar area without radiation.   The Veteran stated that 
the pain was localized, sharp with movement in any direction.  
Physical examination demonstrated no abnormal deformities to 
upper or lower back, limited movement to back 30 degrees when 
turning to or bending left and right side, 30 degrees forward, 15 
degrees backwards bend.  There was mild spasm when moving back in 
a forward position and there was pain with palpation to lower 
back area only.  The provider noted history of lower back pain 
for 10 to 15 years and noted that the Veteran stated what 
aggravated it was walking with ruck sack on back that day.  There 
was some discomfort with sitting and lying down leg lifts.  No 
swelling or other abnormalities were noted.  Assessment was 
muscle spasm lower back.  

The Veteran presented on April 28, 1987, with complaint, "My 
back is still hurting me."  It was noted that Veteran complained 
of having no relief from his lower back pain and also stated that 
pain had shifted to mid shoulder blade area.  It was noted that 
there was no complaint of radiating pain to any other part of 
body and that he appeared to be in some amount of discomfort when 
walking and with generalized moving.  The Veteran also complained 
of generalized headaches with no complaints of nausea, dizziness, 
or numbness.  Assessment was back pain with headache.  Further 
evaluation noted thoracic and lumbar back pain from ruck sack 
without injury, denies radiculopathy, positive history, without 
GU symptoms.  Physical examination demonstrated mid S-shape curve 
with kyphosis, muscular tenderness and spasm right trapezius and 
paraverterbral musculation L5-S1, full range of motion, deep 
tendon reflexes 2+ symmetrical, straight leg raising to 90 
degrees increased pain locally.  Assessment muscle spasms upper 
and low back.

The Veteran presented to the Emergency Room on April 29, 1987, 
with complaints of back pain for 2 days.  It was noted that the 
Veteran had been seen two days prior and given profile "no 
rucksack marching" and Robaxin.  The Veteran lost Robaxin in 
field and that he was repelling and marching causing increased 
pain in back.  Physical examination demonstrated moderate muscle 
spasm and tenderness over the upper area at the level of T4-5-6.  
Abduction of both arms was tolerated although done in a slower 
phase because of the upper back pain.  Neurological sensorium not 
impaired, motor 2+ upper extremities biceps and triceps reflexes.  
Assessment and diagnosis was acute muscle strain upper back area.

In this case, the Veteran submitted a patient information sheet 
completed by him in May 1999 in which he notes that his symptoms 
of back pain appeared 1987-1988 to present with progression.  The 
Veteran testified in October 2010 that he still had pain for the 
six months that he remained in service.  He also testified that 
he treated with a chiropractor from 1987 to 1999.

Further, the Veteran submitted a February 2010 buddy statement 
from S.W. a retired Army Major who noted that he served with the 
Veteran from the time of his entrance into the Army until his 
discharge and that although they served in different units, while 
stationed at Fort Ord they were close friends off duty.  S.W. 
recalled that the Veteran's back continued to bother him during 
the duration of his time in service.

The Veteran also submitted a statement authored by Dr. Finley and 
received by VA in February 2008 in which he notes that the 
Veteran had been a patient in his clinic since May 25, 1999, and 
that the Veteran experienced ongoing middle and lower back pain 
related to an injury he sustained while in the military when he 
hurt his back while on a road march carrying an 80 pound ruck 
sack.  Dr. Finley noted that the Veteran's chief symptoms include 
chronic pain in the thoracolumbar spines and occasionally the 
neck since the injury and that x-rays of his spine show him to be 
suffering from advancing degenerative joint disease of L4/L5 and 
L5/S1 with osteoarthritis.  Dr. Finley noted that the condition 
is progressive with increasing weakness and loss of range of 
motion.  Dr. Finley stated that it was his opinion that the 
condition can be attributed to the above injury in the military 
and the stage of degeneration is consistent with damage from that 
time.          

The Veteran underwent VA examination in August 2008.  After 
review of the claims file and physical examination and interview 
with the Veteran, the examiner diagnosed degenerative disc 
disease and opined that the Veteran's lower back condition was 
not likely due to or related to his military service as there was 
no chronicity of condition while he was in service or after 
discharge from service and that during the VA examination, his 
subjective symptoms were not consistent with the objective 
findings and radiological (MRI) findings.

The Board notes that there is a difference of opinion among the 
medical professionals.  In deciding whether a current lumbar 
spine disorder was incurred during active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of opinions 
in this case would not clarify the matter.  It would merely 
highlight that there is not a clear, rational basis for the Board 
to prefer one opinion to another.  Therefore, the Board accepts 
the opinion of the private chiropractor, Dr. Finley that the 
Veteran's back injury during service is attributed to his current 
degenerative joint disease L4/L5 and L5/S1 with osteoarthritis.

The Veteran clearly reported back pain from walking with his ruck 
sack during service; this is well documented.  Dr. Finley has 
opined that he now has degenerative joint disease L4/L5 and L5/S1 
with osteoarthritis that can be attributed to the injury he 
sustained in the military when he hurt his back while on a road 
march carrying an 80 pound ruck sack.  The opinion is consistent 
with the other medical evidence of record, and there is no 
objective reason to discount it.  Accordingly, the Board finds 
that the competent medical evidence of record, both for and 
against a finding that the Veteran suffers from a lumbar spine 
disability related to his military service, is in a state of 
equipoise.  Accordingly, reasonable doubt is resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative joint disease 
L4/L5 and L5/S1 with osteoarthritis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


